DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
 
Status of Claims
	Claims 10-12, 14-25 are pending of which claim 10 and 19 are in independent form. 
Claims 10, 12, 15-19, 21, 23 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
	Claims 10-12, 14-25 are rejected under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, 15-19, 21, 23 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 10 and 19, discloses, “technical query language”; “natural language as a noun phrase with no interrogatives and verbs”; “the plurality of lexemes having N indexes and being sequentially processed equivalent to their sequence starting from a first index of the N indexes to a last index of the N indexes”; “if each matching of this analysis sequence was negative, and wherein a request in the technical query language for retrieving data objects and not text parts, is created out of a determined meaning without a need of analyzing a grammatical structure, sentence trees or lexical answer types”; examiner specifies that there is no support in the specification for the newly added amendments.

Regarding claims 12, 15-18, 21, 23, 24, discloses, “technical query language”; “a technical parameter of the technical query”; examiner specifies that there is no support in the specification for the newly added amendments.







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-12, 15 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan; James et al. (US 20090292687 A1) in view of Ejerhed; Eva Ingegord et al. (US 6842730 B1).

Regarding claim 1 , Fan discloses, 
method for an at least semiautomatic generation of a request to a data processing system with a data pool, wherein a data model, which is usable for a selection of data from the data pool using a technical query language, forms a basis of the data pool, wherein a user's request is made in a natural language as a noun phrase with no interrogatives and verbs, which takes place by a user input of user terms captured as a series of characters that form character strings, wherein the user terms semantically describe user intended named entities as data objects of a retrieval result from the data processing system based on the user's request, that has to be carried out by the data processing system, and are analyzed, interpreted, and converted into a request in the technical query language, wherein the request in the natural language as a noun phrase with no interrogatives and verbs captured as a character string is resolved into a plurality of lexemes (The invention leverages the concept of " Lexical Answer Type" (LAT) not the "ontological answer type". While the two are related, ontologies are typically predefined (and finite), the LATs are computed from a natural language analysis of the query and provide more a description of an answer than its ontological category ¶ [0026], [0028]. As further shown in greater detail in the architecture diagram of FIG. 1, the "Query Analysis" module 20 receives an input that comprises the query 19 entered, for example, by a user via their web-based browser device. An input query 19 may comprise a string such as "Who was the tallest American president?". Alternately, a question may consist of a string and an implicit context, e.g., "Who was the shortest?". In this example, context may range from a simple another string e.g. "American presidents" or "Who was the tallest American president?" to any data structure, e.g. all intermediate results of processing of the previous strings--a situation arising e.g., in a multiple turn dialog. The input query is received by the Query Analysis module 20 which includes, but is not limited to, one or more the following sub-processes: A Parse and Predicate Argument Structure block (not shown) that implements functions and programming interfaces for decomposing an input query into its grammatical and semantic components, e.g., noun phrases, verb phrases and predicate/argument structure. An (English Slot Grammar) ESG-type parser may be used to implement parsing, in one embodiment; A Focus Segment, Focus & Modifiers block is provided that computes the focus and focus modifiers of the question. Further implementations may further include a Question decomposition block (not shown) in the query analysis module 20 that implements functions and programming interfaces for analyzing the input question to determine the sets of constraints specified by the question about the target answer. In accordance with the invention, the query analysis block 20 includes additionally a Lexical Answer Type (LAT) block 200 that implements functions and programming interfaces to provide additional constraints on the answer type (LAT). The computation in the block 20 comprises but is not limited to the Lexical Answer Type ¶ [0050], [0051], [0053], [0065], [0083]);
However Fan does not explicitly facilitate the plurality of lexemes having N indexes and being sequentially processed equivalent to their sequence starting from a first index of the N indexes to a last index of the N indexes, wherein a meaning of a particular lexeme is determined based on the data model matches, wherein each lexeme is matched sequentially in a determined analysis sequence with a description or name of a data object source, a data object class, its data attributes depending on previous lexemes and their matching results, and finally a lexeme is used as a search word, if each matching of this analysis sequence was negative, and wherein a request in the technical query language for retrieving data objects and not text parts, is created out of a determined meaning without a need of analyzing a grammatical structure, sentence trees or lexical answer types.
Ghannam discloses, the plurality of lexemes having N indexes and being sequentially processed equivalent to their sequence starting from a first index of the N indexes to a last index of the N indexes, wherein a meaning of a particular lexeme is determined based on the data model matches (sentence segmentation may utilize various features of the source text in proximity of the full stop to classify the sentence boundaries, depending on the natural language of the source text. Typically, the lexical analyzer 304 of the current embodiment subsequently tokenizes each sentence into a sequence of words whereby each word has an associated grammatical type (such as noun, verb, etc.), using methods known in the prior art ¶ [0041]-[0042]. Also see ¶ [0081]) 
wherein each lexeme is matched sequentially in a determined analysis sequence with a description or name of a data object source, a data object class, its data attributes depending on previous lexemes and their matching results, and finally a lexeme is used as a search word, if each matching of this analysis sequence was negative, and wherein a request in the technical query language for retrieving data objects and not text parts, is created out of a determined meaning without a need of analyzing a grammatical structure, sentence trees or lexical answer types (The source parser 210 takes in the source text and in conjunction with a lexicon database 206, generates a representation of the source text in the system format, referred to as the semantically-interpretable syntactic representation (SISR) ¶ [0037]. The source parser 300 of FIG. 3 comprises a lexical analyzer 304, a SISR unit tagger 306, a noun unit classifier 308, a clause extractor 310, a clause optimizer 312, and a noun unit set identifier 314. The source parser 300 is in communication with a lexicon database 302 ¶ [0040], [0041], [0054], [0103]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ghannam’s system would have allowed Fan to facilitate, the plurality of lexemes having N indexes and being sequentially processed equivalent to their sequence starting from a first index of the N indexes to a last index of the N indexes, wherein a meaning of a particular lexeme is determined based on the data model matches, wherein each lexeme is matched sequentially in a determined analysis sequence with a description or name of a data object source, a data object class, its data attributes depending on previous lexemes and their matching results, and finally a lexeme is used as a search word, if each matching of this analysis sequence was negative, and wherein a request in the technical query language for retrieving data objects and not text parts, is created out of a determined meaning without a need of analyzing a grammatical structure, sentence trees or lexical answer types. The motivation to combine is apparent in the Fan’s reference, because there is a desired is a general-purpose, accurate, and complete method for natural language understanding capable of delivering actionable information that is suitable to be used in a broad range of NLU applications.

	Regarding claim 11, the combination of Fan and Ghannam discloses, wherein, for each particular lexeme to be processed a check is performed if a subsequent lexeme in the analysis sequence exists, and in response to the subsequent lexeme in the analysis sequence existing, determining if a current lexeme to be processed is the description or name of a data source, the description or name of a data class, or the description or name of a data attribute of the data mode (Fan: Depending on the resource, this may take different forms; in a knowledge base, this corresponds to particular relations of interest that relate instances to types, with an encyclopedic source, this could be lexical category information which assigns a lexical type to an entity, with lexical resources such as WordNet, this is a set of lexical relations, such as hyponymy, over synsets (e.g. "artist" isa "person"), and with unstructured document collections this could be co-occurrence or proximity to other terms and phrases representing type ¶ [0085]-[0087]).

Regarding claim 12, the combination of Fan and Ghannam discloses, wherein, for each particular lexeme to be processed a check is performed if a subsequent lexeme in the analysis sequence exists, and in response to the subsequent lexeme in the analysis sequence existing, determining if a current lexeme to be processed is the description or name of a data source, the description or name of a data class, or the description or name of a data attribute of the data model (Fan: It is understood that additional functional blocks such as a Lexical and Semantic Relations module to detect lexical and semantic relations in the query; a Question Classification block that may employ topic classifiers providing information addressing, and, a Question Difficulty module executing methods providing a way to ascertain a question's difficulty may be included in the query analysis module ¶ [0055], [0085], [0086]).

Regarding claim 13, (Canceled).
	
Regarding claims 15, the combination of Fan and Ghannam discloses, wherein in case the description or name of a data class is present, it is checked if the request in the technical query language already contains a parameter which narrows down the selection of data objects to data objects with the description or name of the data object class, wherein in this case the current lexeme to be processed is transformed to a parameter of the technical query language for selection of data objects from the data pool, wherein the parameter describes a relation between data objects, which are specified  with the parameter already contained in the request using the technical query language, and data objects, which are specified with parameters beginning with the description of the current lexeme to be processed (Fan: The invention leverages the concept of " Lexical Answer Type" (LAT) not the "ontological answer type". While the two are related, ontologies are typically predefined (and finite), the LATs are computed from a natural language analysis of the query and provide more a description of an answer than its ontological category ¶ [0026], [0028]. As further shown in greater detail in the architecture diagram of FIG. 1, the "Query Analysis" module 20 receives an input that comprises the query 19 entered, for example, by a user via their web-based browser device. An input query 19 may comprise a string such as "Who was the tallest American president?". Alternately, a question may consist of a string and an implicit context, e.g., "Who was the shortest?". In this example, context may range from a simple another string e.g. "American presidents" or "Who was the tallest American president?" to any data structure, e.g. all intermediate results of processing of the previous strings--a situation arising e.g., in a multiple turn dialog. The input query is received by the Query Analysis module 20 which includes, but is not limited to, one or more the following sub-processes: A Parse and Predicate Argument Structure block (not shown) that implements functions and programming interfaces for decomposing an input query into its grammatical and semantic components, e.g., noun phrases, verb phrases and predicate/argument structure. An (English Slot Grammar) ESG-type parser may be used to implement parsing, in one embodiment; A Focus Segment, Focus & Modifiers block is provided that computes the focus and focus modifiers of the question. Further implementations may further include a Question decomposition block (not shown) in the query analysis module 20 that implements functions and programming interfaces for analyzing the input question to determine the sets of constraints specified by the question about the target answer. In accordance with the invention, the query analysis block 20 includes additionally a Lexical Answer Type (LAT) block 200 that implements functions and programming interfaces to provide additional constraints on the answer type (LAT). The computation in the block 20 comprises but is not limited to the Lexical Answer Type ¶ [0050], [0051], [0053], [0055] [0065], [0073], [0083]).

Regarding claims 25, the combination of Fan and Ghannam discloses, wherein the data source is checked only for a first lexeme in the analysis sequence (Ghannam: The source parser 210 takes in the source text and in conjunction with a lexicon database 206, generates a representation of the source text in the system format, referred to as the semantically-interpretable syntactic representation (SISR) ¶ [0037]. The source parser 300 of FIG. 3 comprises a lexical analyzer 304, a SISR unit tagger 306, a noun unit classifier 308, a clause extractor 310, a clause optimizer 312, and a noun unit set identifier 314. The source parser 300 is in communication with a lexicon database 302 ¶ [0040], [0041], [0054], [0103]).


Claims 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. in view of Ejerhed in view of Marchisio, Giovanni B. et al. (US 20050267871 A1).

Regarding claim 14, the combination of Fan and Ghannam teaches all the limitations of claim 1.
However neither one of Fan, Ejerhed or Bonnet explicitly wherein it is checked if the current lexeme to be processed is a filler word, and in response to the current lexeme to be processed being a filler word, the current lexeme to be processed is ignored and the subsequent lexeme in the analysis sequence is used for the sequential matching of data object class name, data attribute name and full text keyword.
Marchisio discloses, wherein it is checked if the current lexeme to be processed is a filler word, and in response to the current lexeme to be processed being a filler word, the current lexeme to be processed is ignored and the subsequent lexeme in the analysis sequence is used for the sequential matching of data object class name, data attribute name and full text keyword (A configurable list of words are ignored by the parser as "stopwords." The stopword list comprises words that are deemed not indicative of the information being sought. Example stopwords are "a," "the," "and," "or," and "but." In one embodiment, question words (e.g., "who," "what," "where," "when," "why," "how," and "does") are also ignored by the parser ¶ [0171]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Marchisio’s system would have allowed Fan and Ghannam facilitate, wherein it is checked if the current lexeme to be processed is a filler word, and in response to the current lexeme to be processed being a filler word, the current lexeme to be processed is ignored and the subsequent lexeme in the analysis sequence is used for the sequential matching of data object class name, data attribute name and full text keyword. The motivation to combine is apparent in the Fan and Ghannam’s reference, because enhanced methods and systems for syntactically indexing and searching data sets to achieve more accurate search results with greater flexibility and efficiency than previously available.

Regarding claims 18, the combination of Fan, Ghannam and Marchisio discloses, wherein in case no data source, no data object class, no data object attribute or no remaining lexeme in the analysis sequence in the character string is specified, the current lexeme to be processed is transformed to a parameter of the technical query language for the selection of data objects from the data pool, wherein the parameter narrows down the selection of data objects to data objects with the current lexeme to be processed as a free-text search (Marchisio: In step 2703, the build_file routine tags the beginning and end of each document (or section, as defined by the structure of the data set). In step 2704, the routine performs OCR processing on any images so that it can create searchable text (lexical units) associated with each image. In step 2705, the build_file routine creates one or more sentences for each chart, map, figure, table, or other non-textual entity. For example, for a map of China, the routine may insert a sentence of the form ¶ [0206]).


Claims 16, 17, 19-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. in view of Ejerhed et al. in view of Cameron; Robert D. et al. (US 20080040345 A1).

Regarding claim 16, the combination of Fan and Ghannam teaches all the limitations of claim 2.
However neither Fan nor Ghannam explicitly facilitate a system wherein in case the description of a data attribute is present, the description and the subsequent lexeme in the analysis sequence are transformed into a parameter of the technical query language as a name-value-pair for the selection of data objects from the data pool, wherein the parameter narrows down the selection of data objects to data objects with a specification of the data attribute.
Cameron discloses, wherein in case the description of a data attribute is present, the description and the subsequent lexeme in the analysis sequence are transformed into a parameter of the technical query language as a name-value-pair for the selection of data objects from the data pool, wherein the parameter narrows down the selection of data objects to data objects with a specification of the data attribute (Element start tags and empty element tags use an opening delimiter of "<" immediately following by an XML name for the element. Lexical analysis of these tags is somewhat more complex than that for comments, character data sections or processing instructions, involving the repeated scanning of attribute information in the form of name-value pairs separated by an "=" token. Attribute values consist of quoted string literals, using single quotes or double quotes. Lexical item streams for identifying single quote and double quote characters are thus defined ¶ [0367]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Cameront’s system would have allowed Fan and Ghannam to facilitate wherein in case the description of a data attribute is present, the description and the subsequent lexeme in the analysis sequence are transformed into a parameter of the technical query language as a name-value-pair for the selection of data objects from the data pool, wherein the parameter narrows down the selection of data objects to data objects with a specification of the data attribute. The motivation to combine is apparent in the Fan and Ghannam’s reference, because there is a need to provide method and/or apparatus for searching a data stream for a string matching a search pattern comprising: (a) iteratively comparing selected bits of the search pattern with bits in the data string to determine match positions; (b) removing false positives from the match positions; and (c) comparing the search pattern with the data string at the positions, and identifying matches.

Regarding claims 17, the combination of Fan, Ghannam and Cameron discloses, wherein in case the description of a data object class is present, it is checked if the description is also the description of a data object attribute, wherein in this case the current lexeme to be processed and the subsequent lexeme in the analysis sequence are transformed into a parameter of the technical query language as a name-value-pair for the selection of data objects from the data pool, wherein the parameter narrows down the selection of data objects to data objects with the a specification of the data attribute such that in the request an OR-conjunction is combined with the request of data objects of a data object class (Cameron: Element start tags and empty element tags use an opening delimiter of "<" immediately following by an XML name for the element. Lexical analysis of these tags is somewhat more complex than that for comments, character data sections or processing instructions, involving the repeated scanning of attribute information in the form of name-value pairs separated by an "=" token. Attribute values consist of quoted string literals, using single quotes or double quotes. Lexical item streams for identifying single quote and double quote characters are thus defined ¶ [0367] and [0431]).

Regarding claim 19, the combination of Fan, Ghannam and Cameron clearly shows a device for performing the methods of claims 1 and 7. Therefore the rejection of claims 1 and 7 applies to claim 10.

Regarding claim 20, the combination of Fan, Ghannam and Cameron clearly shows a device for performing the methods of claim 11. Therefore the rejection of claim 11 applies to claim 20.

Regarding claim 21, the combination of Fan, Ghannam and Cameron clearly shows a device for performing the methods of claims 12 and 15. Therefore the rejection of claims 12 and 15 applies to claim 12.

Regarding claim 23, the combination of Fan, Ghannam and Cameron clearly shows a device for performing the methods of claim 17. Therefore the rejection of claim 17 applies to claim 15.


Claims 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. in view of Ejerhed in view of Cameron in view of Marchisio.

Regarding claim 22, the combination of Fan, Cameron, Ghannam and Marchisio clearly shows a device for performing the methods of claim 14. Therefore the rejection of claim 14 applies to claim 22.

Regarding claim 24, the combination of Fan, Cameron, Ejerhed, Bonnet and Marchisio clearly shows a device for performing the methods of claim 18. Therefore the rejection of claim 18 applies to claim 24.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/28/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154